REINHARD, Presiding Judge.
Movant appeals the denial of his Rule 27.26 motion. We affirm.
Movant was convicted of second degree murder and given a sentence of 55 years imprisonment. He appealed his conviction to this court, and we affirmed in an opinion dated February 6, 1979. State v. Thomas, 579 S.W.2d 145 (Mo.App.1979). Movant’s motion for transfer to the supreme court was denied March 16, 1979. For a statement of the facts of the case, see our opinion on direct appeal.
Movant filed a motion pursuant to Rule 27.26 in which he alleged that the trial court denied him the right to a fair trial when it denied him the right to present character witnesses on his behalf. This contention was raised on direct appeal and answered by this court. 579 S.W.2d at 148. Movant cannot obtain another review of the issue by means of a motion under Rule 27.26. Sweazea v. State, 515 S.W.2d 499, 501 (Mo.banc 1974); Pittman v. State, 604 S.W.2d 638, 640 (Mo.App.1980). Furthermore our re-review reinforces our view that there is no merit to movant’s contention.
Judgment affirmed.
SNYDER and CRIST, JJ., concur.